EXHIBIT 10.1
 
 
[logo.jpg]
Duane W. Albro
President and CEO

 
May 5, 2011
 
Mr. Kenneth H. Volz
2875 Crabtree Lane
Northbrook, IL 60062
 
Re: SEVERANCE AGREEMENT AND RELEASE OF ALL CLAIMS


Dear Ken:
 
As we have discussed, your employment as Executive Vice President, Chief
Financial Officer and Treasurer with Warwick Valley Telephone Company (the
“Company”) is terminated without cause, pursuant to Paragraph 7(b) of the
Employment Agreement (Employment Agreement) entered into on February 12, 2010
and effective April 11, 2010, effective at the close of business on May 5, 2011
(“Separation Date”).
 
This Severance Agreement (“Severance Agreement”) is entered into in accordance
with the Employment Agreement and should be read in conjunction with such
Employment Agreement, which survives execution of this Severance Agreement. This
Severance Agreement does not supersede or replace the terms of the Employment
Agreement, including, but not limited to, all provisions of the Employment
Agreement which expressly survive termination of the employment relationship
 
If you sign this letter and do not revoke it as set forth in Paragraph 8, below,
then this letter will constitute the Severance Agreement between you and the
Company on the terms of your separation from employment.  All payments will be
released within 30 days of the execution of this Severance Agreement.
 
1.   Severance Pay.  The Company shall pay to you a lump sum amount of
$230,769.60 which represents your base pay from your separation date through
April 10, 2012.
 
2.   Benefits. You have waived medical and dental coverage. You will receive a
separate lump sum payment for Banked Vacation time equal to 136 hours or
$16,346.18 and current accrued and unused vacation time equal to 57 hours or
$6,850.97.


3.   Stock Options and Restricted Shares. You have been granted an extension for
exercising stock options through April 10, 2012.  All stock options and
restricted shares granted to date will vest upon signing of this agreement.
 
4.   Expense Reimbursement. You will be reimbursed for one month’s rent equal to
$950.00 through accounts payable.


 
 

--------------------------------------------------------------------------------

 
 
Kenneth H. Volz
May 5, 2011
Page 2 of 5
 
5.    You acknowledge and agree that, in the absence of this Agreement, you are
not entitled to the Severance Pay generally referred to in Paragraph 1 of this
Severance Agreement and specifically described in Paragraph 7 of the Employment
Agreement.


6.   Release of All Claims.
 
(a)    By signing this Severance Agreement you agree that you are releasing and
waiving your right to bring any legal claim of any nature against the Company.
The claims you are giving up include, but are not limited to, claims related,
directly or indirectly, to your employment relationship with the Company,
including your separation from employment. This Severance Agreement is intended
to be interpreted in the broadest possible manner to include all actual or
potential legal claims you may have against the Company, except as expressly
provided otherwise in Paragraph 3(e).
 
(b)    Specifically, you agree that you are fully and forever giving up all of
your legal rights and claims against the Company, whether or not presently known
to you, that are based on events occurring before you sign this Severance
Agreement. You agree that the legal rights and claims you are waiving include,
but are no limited to, all rights and claims under, as amended, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967 (the
“ADEA”), the Older Workers Benefit Protection Act of 1990 (the “OWBPA”), the
Rehabilitation Act of 1973, the Civil Rights Acts of 1866 and 1991, the
Americans With Disabilities Act of 1990, the Genetic Information
Nondiscrimination Act of 2008, the Equal Pay Act of 1963, the Sarbanes-Oxley Act
of 2002, the New York Human Rights Law and any similar federal, state or local
statute, regulation, order or common law. You specifically agree that you are
releasing claims of discrimination based upon age, race, color, sex, sexual
orientation or preference, marital status, religion, national origin,
citizenship, veteran status, disability, genetic predisposition or carrier
status and other legally protected categories.
 
(c)    You also agree that the legal rights and claims you are giving up
include, but are not limited to, your rights under, as amended, the Family and
Medical Leave Act of 1993, the Employee Retirement Income Security Act of 1974
(“ERISA”), the federal Worker Adjustment and Retraining Notification Act  of
1989 (“WARN”), the New York Worker Adjustment and Retraining Notification Act
(“NY WARN”), the New York Labor Law, and any similar federal, state or local
statute, regulation, order or common law. You agree that the legal rights and
claims you are giving up include all common law rights and claims, such as a
breach of express or implied contract, tort (whether negligent or intentional),
wrongful discharge, constructive discharge, infliction of emotional distress,
defamation, promissory estoppel, and any claim for fraud, omission or
misrepresentation.  You also agree that you are giving up and forever releasing
any right you may have to attorneys’ fees for any of the rights and claims
described in this Paragraph 7.
 
(d)    You agree that the release of all claims described in this Paragraph 7
applies not only to the Company, but also to the Company’s predecessors,
successors and their past, current and future parents, subsidiaries, related
entities, and all of their members, shareholders, officers, directors, agents,
attorneys, employees, and assigns.
 
(e)    The claims you are giving up and releasing do not include your vested
rights, if any, under any qualified retirement plan in which you participate,
and your COBRA,


 
 

--------------------------------------------------------------------------------

 
 
Kenneth H. Volz
May 5, 2011
Page 3 of 5
 
unemployment insurance and workers’ compensation rights, if any. Nothing in this
Severance Agreement shall be construed to constitute a waiver of: (i) any claims
you may have against the Company that arise from events that occur after the
date that you sign this Severance Agreement; (ii) your right to file an
administrative charge with any governmental agency alleging employment
discrimination or challenging the validity of this release of all claims; (iii)
your right to participate in any administrative or court investigation, hearing
or proceeding; or (iv) any other right that you cannot waive as a matter of law.
You agree, however, to waive and release any right to receive any individual
remedy or to recover any individual monetary or non-monetary damages as a result
of any administrative charge, complaint or lawsuit filed by you or anyone on
your behalf.  In addition, the release of all claims set forth in this Severance
Agreement does not affect your rights as expressly created by this Severance
Agreement, and does not limit your ability to enforce this Severance Agreement.
 
7.   No Pending Action.  You represent that, as of the date that you sign this
Severance Agreement, you have not filed any charge, complaint, grievance, or
action against the Company, it subsidiaries or affiliates or any entity or
person subject to the release in Paragraph 3 of this Severance Agreement in any
forum in your name or on behalf of any other person or entity. This Severance
Agreement may be used as a complete defense in the future if you bring a lawsuit
based on any claim that you have released.
 
8.   Voluntary Severance Agreement. You agree that you are voluntarily signing
this Severance Agreement, that you have not been pressured into agreeing to its
terms and that you have enough information to decide whether to sign it. If, for
any reason, you believe that this Severance Agreement is not entirely voluntary,
or if you believe that you do not have enough information, then you should not
sign this Severance Agreement.
 
9.   Attorney Consultation.  You are advised to consult with an attorney of your
choice before signing this Severance Agreement.  By signing this Severance
Agreement, you acknowledge that you have had an opportunity to do so.
 
10.    Period to Consider Severance Agreement. You have up to 21 calendar days
from the date you receive this letter or until May 26, 2011 (whichever is later)
to accept the terms of this Severance Agreement by signing and dating it in the
space designated below, and returning it to me (an extra copy of the Severance
Agreement is enclosed for your files). You may sign and return the Severance
Agreement before the end of the 21-day period, but you are not required to do so
and you may take the entire 21-day period to consider whether you wish to accept
the Severance Agreement.  In addition, both you and the Company agree that any
amendments to this Severance Agreement made after the date that you first
received it will not re-start the 21-day period of review.
 
Revocation Period; Effective Date. After you have accepted this Severance
Agreement, you will have an additional seven (7) calendar days in which to
revoke your acceptance. If you do not revoke your acceptance, then the 8th day
after the date of your signature will be the “Effective Date” of the Severance
Agreement, and you may not thereafter revoke it. To revoke this Severance
Agreement, you agree to send written notice to: Duane Albro, 47-49 Main Street,
Warwick, NY 10990. You acknowledge and agree that if you exercise your right to
revoke this Severance Agreement, your termination of employment will
nevertheless have occurred effective


 
 

--------------------------------------------------------------------------------

 
 
Kenneth H. Volz
May 5, 2011
Page 4 of 5
 
on the Separation Date, you will not be entitled to the Separation Benefits in
Paragraph 5, and you will immediately return to the Company any of such benefits
you have already received.


I wish you success in your future endeavors.
 
Sincerely,
 
 
/s/ Duane W. Albro
 
Duane W. Albro
President and CEO


 
 

--------------------------------------------------------------------------------

 
 
Kenneth H. Volz
May 5, 2011
Page 5 of 5
 
BY SIGNING THIS LETTER, I ACKNOWLEDGE THAT I HAVE HAD THE OPPORTUNITY TO REVIEW
THIS AGREEMENT CAREFULLY WITH AN ATTORNEY OF MY CHOICE. I HAVE READ THIS
AGREEMENT, I UNDERSTAND ITS TERMS AND I VOLUNTARILY AGREE TO THEM.


Dated: 5/6/2011

                  /s/ Kenneth H. Volz       Kenneth H. Volz          


State of New York )
County of Orange) SS:
 
On this 6th day of May, 2011, before me personally came Kenneth H. Volz, to me
known and known to me to be the individual described in and who executed the
foregoing instrument, and the above-named person acknowledged to me that said
person executed the same.
 

                  /s/ Amelia F. Lawlor       Notary Public          


 
 
 

--------------------------------------------------------------------------------

 